Exhibit 10.3

Empire Asset Management Company

2 Rector Street, 15th Floor

New York, NY 10006

February 27, 2009

Cardium Therapeutics, Inc.

InnerCool Therapies, Inc.

Tissue Repair Company

12255 El Camino Real, Suite 250

San Diego, CA 92130

 

  Re: Placement Agency Agreement

Gentlemen:

The undersigned, Cardium Therapeutics, Inc., a Delaware corporation (the
“Cardium”), together with its wholly-owned subsidiaries InnerCool Therapies,
Inc. and Tissue Repair Company (collectively, the “Subsidiaries” and together
with Cardium, the “Borrowers”) desire to offer for sale (the “Offering”) to
certain “accredited investors” (each, an “Investor” and, collectively, the
“Investors”) through Empire Asset Management Company (“Empire” or the “Placement
Agent”) a minimum of $2,500,000 of principal amount of Senior Subordinated
Secured Promissory Notes (the “Minimum Amount”) and up to a maximum of
$3,500,000 of principal amount of Senior Secured Promissory Notes (the “Maximum
Amount”). Each Senior Subordinated Secured Promissory Note is sometimes referred
to as a “Note” and collectively as the “Notes”). In connection with its
investment, Cardium will issue to the Investors warrants to purchase shares of
its common stock, par value $0.0001 per share (the “Common Stock”) equal to
Forty Three Percent (43%) of the Principal Amount of Notes purchased (each, a
“Warrant” and collectively, the “Warrants”), subject to adjustment as further
described in the Warrants. The Notes and Warrants are hereinafter collectively
referred to as the “Securities.”

The offering of the Securities will be made by the Borrowers pursuant to that
certain Note and Warrant Purchase Agreement, inclusive of all exhibits and
schedules thereto, and all amendments, supplements and appendices thereto (the
“Transaction Documents/Offering Materials”). Unless otherwise defined, each term
used in this Agreement will have the same meaning as set forth in the Note and
Warrant Purchase Agreement.

1. Agreement to Act as Placement Agent. The Borrowers hereby appoint Empire to
act as their exclusive placement agent in connection with the Offering. Empire
hereby agrees, as agent of the Borrowers, to solicit offers to purchase the
Securities on a “reasonable efforts” basis. The Offering will commence on the
date hereof and will continue until March 2, 2009, unless extended by the
Borrowers and the Placement Agent until March 31, 2009 or terminated earlier as
provided herein (the “Offering Period”). The



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 2 of 14

 

date on which the Offering shall terminate shall be referred to as the
“Termination Date.” Prior to the Termination Date, the Borrowers shall not,
without the prior written consent of the Placement Agent, solicit or accept
offers to purchase the Securities otherwise than through the Placement Agent in
accordance herewith.

2. Representations and Warranties of the Borrowers. Each Borrower represents and
warrants to the Placement Agent as follows:

(a) With respect to actions taken by any Borrower, the Securities will be
offered and sold pursuant to the registration exemption provided by Regulation D
(“Regulation D”) as promulgated under Section 4(2) of the Securities Act of
1933, as amended (the “Act”) and Section 4(2) and/or Section 4(6) of the Act as
a transaction not involving a public offering and the requirements of any other
applicable state securities laws and the respective rules and regulations
thereunder in those jurisdictions in which the Placement Agent notifies Cardium
that the Securities are being offered for sale. None of the Borrowers have taken
nor will it take any action which conflicts with the conditions and requirements
of, or which would make unavailable with respect to the Offering, the
exemption(s) from registration available pursuant to Regulation D or
Section 4(2) and/or Section 4(6) of the Act, and knows of no reason why any such
exemption would be otherwise unavailable to it. No Borrower has been subject to
any order, judgment or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining it for failing to comply
with Section 503 of Regulation D.

(b) None of the statements, documents, certificates or other items prepared or
supplied by the Borrowers with respect to the transactions contemplated hereby
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which they were made. Through the Transaction
Documents/Offering Materials and the SEC Reports, the Borrowers have disclosed
to potential investors all facts of which the Borrowers is aware which
materially and adversely affects or could reasonably be expected to materially
and adversely affect the business prospects, financial condition, operations,
property or affairs of the Borrowers taken as a whole.

(c) Except as set forth in the Transaction Documents/Offering Materials, the
Borrowers is not obligated to pay, and has not obligated the Placement Agent to
pay, a finder’s or origination fee in connection with the Offering to anyone
other than the Placement Agent and hereby agrees to indemnify the Placement
Agent from any such claim made by any other person. The Borrowers have not
offered for sale or solicited offers to purchase the Securities except for
negotiations with the Placement Agent. No other person has any right to
participate in any offer, sale or distribution of the Borrowers’s securities to
which the Placement Agent’s rights, described herein, shall apply.

(d) Immediately prior to the Closing, the Agent’s Warrants (as defined in
Section 3(e) hereof) will have been duly authorized. No holder of any of the
Agent’s Warrants will be subject to personal liability solely by reason of being
such a holder. None of the Agent’s Warrants are subject to preemptive or similar
rights of any stockholder or security holder of



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 3 of 14

 

Cardium or an adjustment under the antidilution or exercise rights of any
holders of any outstanding shares of capital stock, options, warrants or other
rights to acquire any securities of Cardium. Immediately prior to the Closing, a
sufficient number of authorized but unissued shares of Cardium’s Common Stock
will have been reserved for issuance upon the exercise of the Agent’s Warrants.

(e) The Borrowers have all requisite corporate power and authority to (i) enter
into and perform its obligations under this Agreement and (ii) issue, sell and
deliver the Securities and the Agent’s Warrants. This Agreement has been duly
authorized, executed and delivered and constitutes valid and binding obligations
of the Borrowers, enforceable against the Borrowers in accordance with its terms
(i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Borrowers’ obligations to provide
indemnification and contribution remedies under the securities laws and
(ii) subject to the limitations imposed by general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

(f) For the benefit of the Placement Agent, the Borrowers hereby incorporate by
reference all of their representations and warranties as set forth in Section 4
of the Note and Warrant Purchase Agreement with the same force and effect as if
specifically set forth herein.

3. Closing; Fees.

(a) Closing. Each prospective purchaser of Securities will be required to
complete and execute one original of the Note and Warrant Purchase Agreement and
the Investor Questionnaire in the forms provided to investors. All funds for
subscriptions received from the Offering will be promptly forwarded by the
Placement Agent, if received by it, to and deposited into the escrow account
(the “Escrow Account”) established for such purpose with Signature Bank, a New
York State chartered bank, 261 Madison Avenue, New York NY 10016 (the “Escrow
Agent”). All such funds for purchase of Securities will be held in the Escrow
Account pursuant to the terms of the Escrow Agreement among Cardium, the
Placement Agent and the Escrow Agent. The Borrowers will either accept or reject
subscriptions for the purchase of Securities in a timely fashion and at each
closing of the purchase and sale of the Securities (each, a “Closing”) will
countersign the Transaction Documents and provide duplicate copies of such
Transaction Documents (originals in the case of the Notes and Warrants) to the
Placement Agent for distribution to the subscribers. If the Borrowers and
Placement Agent has received and accepted subscriptions for the Minimum Amount
prior to the Termination Date and is satisfied that the funds for such
Securities have been collected and all of the conditions set forth elsewhere in
this Agreement and in the Note and Warrant Purchase Agreement are fulfilled, a
Closing shall be held



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 4 of 14

 

promptly with respect to the Securities sold. Thereafter, the remaining
Securities will continue to be offered and sold until the Termination Date.
Additional Closings may from time to time be conducted at times mutually
agreeable with respect to additional Securities sold. The final Closing (the
“Final Closing”) shall occur within ten (10) days from the earlier of the
Termination Date or the Borrowers’ acceptance of subscriptions for all
Securities offered. Delivery of payment for the accepted subscriptions for
Securities from the funds received in respect of such sales will be made at each
Closing at such place as may be mutually agreed upon between Cardium and the
Placement Agent against delivery of the Securities by the Borrowers. If
subscriptions for the Minimum Amount have not been received and accepted by the
Borrowers on or before the Termination Date, the Offering may be terminated by
the Placement Agent and the Borrowers and no Securities will be sold, and the
Escrow Agent will, at the request of the Placement Agent and Cardium, cause all
monies received from purchasers for the Securities to be promptly returned to
such purchasers without interest, penalty, expense or deduction.

(b) Agents Fee. Cardium will pay a cash placement fee (the “Agent’s Fee”) to the
Placement Agent at each Closing equal to six percent (6%) of the aggregate gross
proceeds from the sale of all Securities sold in the Offering.

(c) Agent’s Warrants. As additional compensation hereunder, at each Closing,
Cardium will issue to the Placement Agent or its designees, warrants (the
“Agent’s Warrants”) to purchase such number of shares of Common Stock equal to
six percent (6%) of the shares of Common Stock initially issuable upon exercise
of the Warrants issued at such Closing. The Agent’s Warrants shall have an
exercise price equal to the exercise price contained in the Warrants and shall
contain the same provisions (including adjustment provisions) as those contained
in the Warrants. At the Placement Agent’s election, Cardium may issue the
Agent’s Warrants all at once at the Final Closing. For the benefit of the
Placement Agent, Cardium hereby incorporates by reference the registration
rights provisions as set forth in Section 6 of the Purchase Agreement with the
same force and effect as if specifically set forth in the Agent’s Warrants. The
Agent’s Warrants and the Agent’s Fee are sometimes collectively referred to
herein as the “Agent’s Compensation.”

(d) Expenses. The Borrowers shall bear all of their respective expenses in
connection with the Offering as further described in section 4(a) below. Whether
or not the Offering is successfully completed for any reason, Empire will be
entitled, upon presentation of a written accounting therefor in reasonable
detail, to prompt reimbursement of its actual, out-of-pocket expenses related to
the Offering, including but not limited to fees and expenses of Empire’s legal
counsel, travel expenses, and due diligence related expenditures (the “Agent
Expense Reimbursement”); provided, however, that any travel expenses over five
hundred dollars ($500) shall be pre-approved by Cardium prior to being incurred.
The provisions of this paragraph shall survive the Final Closing and any
termination of the Offering.



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 5 of 14

 

(e) EI Investors Tail. Cardium shall also pay and issue to the Placement Agent
the Agent’s Compensation calculated according to the percentages set forth in
Sections 3(b) and (c) of this Agreement, if any person or entity to whom the
Placement Agent has introduced (directly or indirectly) to Cardium during the
term of this Agreement (“EI Investors”) makes a private investment in Cardium at
any time prior to the date that is twelve (12) months after the termination or
expiration of this Agreement regardless of whether such EI Investor purchased
Securities in the Offering.

4. Covenants.

(a) Borrowers’ Expenses. Cardium shall pay all reasonable expenses incurred in
connection with the preparation and printing of all necessary offering documents
and instruments related to the Offering, the issuance of the Securities and will
also pay Cardium’s own expenses for accounting fees, legal fees, escrow account
fees and other costs involved with the Offering, including the printing costs,
if any, of the Offering documentation. Cardium will provide at its own expense
such quantities of the Transaction Documents/Offering Materials and other
documents and instruments relating to the Offering as the Placement Agent may
reasonably request. Further, as promptly as practicable after the Final Closing
Date, Cardium shall prepare, at its own expense, no more than four “velobound
volumes” relating to the Offering and will distribute such volumes to the
individuals designated by counsel to the Placement Agent.

(b) Blue Sky. Cardium will qualify the Securities for sale under the securities
laws of such jurisdictions as may be mutually agreed to by Cardium and the
Placement Agent, and Cardium will make such applications and furnish information
as may be required for such purposes, provided, that Cardium will not be
required or obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action which would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Securities.

Cardium or its counsel will provide counsel for the Placement Agent with copies
of all correspondence or other documentation filed with or received from any
jurisdiction where the Securities are to be registered or qualified or offered
(including, without limitation, Form D filing with the SEC). In addition, upon
receipt of notification by Cardium of the qualification, registration or
exemption of the Securities by an applicable jurisdiction, Cardium will promptly
notify counsel for the Placement Agent in writing of such action.

In each jurisdiction where the Securities have been registered or qualified or
are offered in an exempt transaction as provided above, Cardium will make and
file such statements, documents, materials, and reports as are or may be
required to be made or filed by Cardium by the laws of such jurisdiction.



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 6 of 14

 

Cardium will promptly provide to the Placement Agent for delivery to all
offerees and investors and their representatives any additional information,
documents and instruments which the Placement Agent or Cardium reasonably deem
necessary to comply with the rules, regulations and judicial and administrative
interpretations respecting compliance with such exemptions or qualifications and
registrations in those states where the Securities are to be offered or sold.

Cardium shall place a legend on the certificates representing the Securities
issued to Investors and the Agent’s Warrants stating that the securities
evidenced thereby have not been registered under the Act or applicable state
securities laws, setting forth or referring to the applicable restrictions on
transferability and sale of such securities under the Act and applicable state
laws.

(c) Amendments and Supplements. If, at any time prior to the Final Closing, any
event shall occur which does or may materially affect the Borrowers (as a whole)
or as a result of which it might become necessary to amend or supplement the
Transaction Documents/Offering Materials so that the representations and
warranties herein remain true, or in case it shall, in the opinion of the
Placement Agent and its counsel or counsel to Cardium, be necessary to amend or
supplement the Transaction Documents/Offering Materials to comply with
Regulation D or any other applicable securities laws or regulations, Cardium
will promptly notify the Placement Agent and shall prepare and furnish to the
Placement Agent a reasonable number of copies of appropriate amendments and/or
supplements in form and substance satisfactory to the Placement Agent and its
counsel.

(d) Use of Proceeds. The net proceeds of the Offering will be used by Borrowers
for working capital purposes only.

(e) Legal Opinion and Closing Certificates. There shall have been delivered to
the Placement Agent and the Investors a signed opinion of Bell, Boyd & Lloyd,
LLP, counsel to Borrowers (“Company Counsel”), dated as of each Closing Date, in
form and substance reasonably satisfactory to counsel to the Placement Agent. In
addition, the Placement Agent shall be entitled to receive copies of the closing
certificates required to be delivered pursuant to Section 2.3 of the Note and
Warrant Purchase Agreement.

(f) Financial Advisory Relationship. Reference is hereby made to section 5 of
that certain placement agency agreement dated July 17, 2008 between the
Placement Agent and the Company pursuant to which the Placement Agent was
retained to act as the Company’s principal investment advisor and banking firm
for the period through December 31, 2008. The foregoing agreement shall be
amended upon consummation of the initial Closing as follows. The Company hereby
retains Empire to serve as its exclusive investment banking firm commencing upon
consummation of the initial Closing through July 31, 2009. In such capacity, the
Company agrees to consult with Empire with respect to all of its financing
needs. The Company agrees not to initiate contact or otherwise consult directly
or indirectly with third party sources of capital with respect to financing
matters without first consulting with Empire and obtaining Empire’s written
consent to proceed with such discussions. Empire’s



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 7 of 14

 

services with respect to the foregoing may include the following:
(i) identifying and developing a list of potential offerees, including
institutional investors to be contacted by Empire in connection with soliciting
interest in the financing transaction (“Offeree List”); (ii) contacting and
seeking to elicit interest from one or more parties on the Offeree List to
participate in the financing transaction; (iii) coordinating inquiries from
potential offerees, and assisting in the preparation of additional documents and
due diligence as may be requested by potential offerees; (iv) assisting in
evaluating and negotiating the terms and conditions of any transaction and
(v) assistance with respect to negotiating documents and facilitation in closing
the financing transaction. The Company and Empire shall negotiate in good faith
to determine a mutually acceptable level of compensation with respect to the
applicable financing transaction.

5. Indemnification.

(a) Each of the Borrowers will jointly and severally (i) indemnify and hold
harmless the Placement Agent, its sub-agents and their respective officers,
directors, employees and each person, if any, who controls the Placement Agent
within the meaning of the Act and such selected dealers (each an “Indemnitee”)
against, and pay or reimburse each Indemnitee for, any and all losses, claims,
damages, liabilities or expenses whatsoever (or actions or proceedings or
investigations in respect thereof), joint or several (which will, for all
purposes of this Agreement, include, but not be limited to, all reasonable costs
of defense and investigation and all reasonable attorneys’ fees and
disbursements, including appeals), to which any Indemnitee may become subject
(x) under the Act or otherwise, in connection with the offer and sale of the
Securities and (y) as a result of the breach of any representation, warranty or
covenant made by the Borrowers herein, regardless of whether such losses,
claims, damages, liabilities or expenses shall result from any claim of any
Indemnitee or any third party; and (ii) reimburse each Indemnitee for any legal
or other expenses reasonably incurred in connection with investigating or
defending against any such loss, claim, action, damage or liability; provided,
however, that the Borrowers will not be liable in any such case to the extent
that any such claim, damage or liability results from (A) an untrue statement or
alleged untrue statement of a material fact made in the Transaction
Documents/Offering Materials or an omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, made solely in reliance upon and in
conformity with written information furnished to Cardium by the Placement Agent
specifically for use in the preparation thereof, or (B) any violations by the
Placement Agent of any federal or state securities laws or rules and regulations
thereunder or any self-regulatory organization that does is unrelated to any
violation thereof by the Borrowers or any of their respective affiliates. In
addition to the foregoing agreement to indemnify and reimburse, the Borrowers
will jointly and severally indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, liabilities or expenses whatsoever
(or actions or proceedings or investigations in respect thereof), joint or
several (which shall for all purposes of this Agreement, include, but not be
limited to, all costs of defense and investigation and all reasonable attorneys’
fees, including appeals) to which any



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 8 of 14

 

Indemnitee may become subject insofar as such costs, expenses, losses, claims,
damages or liabilities arise out of or are based upon the claim of any person or
entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering. The foregoing indemnity agreements
will be in addition to any liability which the Borrowers may otherwise have.

(b) The Placement Agent will indemnify and hold harmless each Borrower, its
officers, directors, employees and each person, if any, who controls the
Borrower within the meaning of the Act against, and pay or reimburse any such
person for, any and all losses, claims, damages or liabilities or expenses
whatsoever (or actions, proceedings or investigations in respect thereof) to
which the Borrower or any such person may become subject under the Act or
otherwise, whether such losses, claims, damages, liabilities or expenses shall
result from any claim of the Borrower, any of its officers, directors,
employees, agents, or any person who controls the Borrower within the meaning of
the Act or any third party, but only to the extent that such losses, claims,
damages or liabilities are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Transaction Documents/Offering
Materials made in reliance upon and in conformity with information contained in
the Transaction Documents/Offering Materials relating to the Placement Agent, or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
either case, if made or omitted in reliance upon and in conformity with written
information furnished to Cardium by the Placement Agent, specifically for use in
the preparation thereof. The Placement Agent will reimburse the Borrowers or any
such person for any legal or other expenses reasonably incurred in connection
with investigating or defending against any such loss, claim, damage, liability
or action, proceeding or investigation to which such indemnity obligation
applies. The foregoing indemnity agreements will be in addition to any liability
which the Placement Agent may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 5, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party under this Section 5 except to the extent that the
indemnifying party has been actually prejudiced by such omission. The
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with any other indemnifying party, to assume the defense
thereof subject to the provisions herein stated, with counsel reasonably
satisfactory to such indemnified party. The indemnified party will have the
right to employ separate counsel in any such Action and to participate in the
defense thereof, but the fees and expenses of such counsel will not be at the
expense of the indemnifying party if the indemnifying party has assumed the
defense of the Action with counsel reasonably satisfactory to the indemnified
party, provided, however, that if the indemnified party shall be requested by
the indemnifying party to participate in the defense thereof or shall have
concluded in good faith and specifically notified the indemnifying party either
that there may be specific defenses available to it which are



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 9 of 14

 

different from or additional to those available to the indemnifying party or
that such Action involves or could have a material adverse effect upon it with
respect to matters beyond the scope of the indemnity agreements contained in
this Agreement, then the counsel representing it, to the extent made necessary
by such defenses, shall have the right to direct such defenses of such Action on
its behalf and in such case the reasonable fees and expenses of such counsel in
connection with any such participation or defenses shall be paid by the
indemnifying party. No settlement of any Action against an indemnified party
will be made without the consent of the indemnifying party and the indemnified
party, which consent shall not be unreasonably withheld or delayed in light of
all factors of importance to such party and no indemnifying party shall be
liable to indemnify any person for any settlement of any such claim effected
without such indemnifying party’s consent.

6. Contribution. To provide for just and equitable contribution, if (i) an
indemnified party makes a claim for indemnification pursuant to Section 5 hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Securities Exchange Act of 1934, as amended (the “1934 Act”) or otherwise, then
each indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Borrowers on the one hand
and the Placement Agent on the other in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Borrowers on the
one hand and the Placement Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Borrowers bear to the total commissions and fees
actually received by the Placement Agent. The relative fault, in the case of an
untrue statement, alleged untrue statement, omission or alleged omission will be
determined by, among other things, whether such statement, alleged statement,
omission or alleged omission relates to information supplied by the Borrowers or
by the Placement Agent, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, alleged
statement, omission or alleged omission. The Borrowers and the Placement Agent
agree that it would be unjust and inequitable if the respective obligations of
the Borrowers and the Placement Agent for contribution were determined by pro
rata allocation of the aggregate losses, liabilities, claims, damages and
expenses or by any other method or allocation that does not reflect the
equitable considerations referred to in this Section 6. No person guilty of a
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. For purposes of this Section 6, each person, if
any, who controls the Placement Agent within the meaning of the Act will have
the same rights to contribution as the Placement Agent, and each person, if any,
who controls the Borrowers within the meaning of the Act will have the same
rights to contribution as the Borrowers, subject in each case to the provisions
of this Section 6. Anything in this Section 6 to the contrary notwithstanding,
no party will be liable for contribution with respect to the settlement of any
claim or action effected without its written consent. This Section 6 is intended
to supersede, to the extent permitted by law, any right to contribution under
the Act, the 1934 Act or otherwise available.



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 10 of 14

 

7. Due Diligence and Company Cooperation. The Borrowers shall make members of
management and other employees, advisors and agents available to Empire as
Empire shall reasonably request. The Borrowers shall cooperate with the
Placement Agent in connection with, and shall make available to the Placement
Agent, historic, current and prospective information concerning the business,
assets, prospects, operations and financial condition of the Borrowers and such
documents and other information as the Placement Agent shall reasonably request
in connection with the services to be performed by it under this Agreement. The
Borrowers recognize and confirm that the Placement Agent will use and rely,
without investigation as to accuracy and completeness, on the documents and
information (written and oral) provided by the Borrowers and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement and that the Placement Agent does not assume nor
have responsibility for the accuracy or completeness of such documents or
information. Further, the Placement Agent does not assume any obligation to make
any solvency determination or to conduct any appraisal of assets or liabilities
of the Borrowers.

8. Securities Law Compliance. Each of the Borrowers and the Placement Agent
agrees to conduct the Offering in a manner intended (a) to qualify as a private
placement of the Securities in any jurisdiction in which the Securities are
offered and (b) to comply with the requirements of Rule 506 of Regulation D
under the Act. Assuming the accuracy of the representations and warranties given
to the Borrowers by each investor to the extent relevant for such determination,
the Offering will be exempt from the registration requirements of the Act. In
connection with offers made in the U.S. pursuant to Regulation D, the Borrowers
and the Placement Agent agree (i) to limit offers to sell, and solicitations of
offers to buy, the Securities to persons reasonably believed by it to be
“accredited investors” within the meaning of Rule 501(a) under the Act, and
(ii) not to engage in any form of general solicitation or general advertising in
connection with the Offering within the meaning of Rule 502 under the Act.

9. Termination. The Offering may be terminated by the Placement Agent at any
time prior to the expiration of the Offering Period as contemplated in Section 1
hereof (the “Expiration Date”) in the event that (a) any of the representations
or warranties of the Borrowers contained herein shall prove to have been false
or misleading in any material respect when made or deemed made or (b) the
Borrowers shall have failed to perform any of its material obligations
hereunder. This Offering may be terminated by Cardium (on behalf of the
Borrowers) at any time prior to the Expiration Date in the event that the
Placement Agent shall have failed to perform any of its material obligations
hereunder. In the event of any such termination under this Section 9, the
Placement Agent shall be entitled to receive, in addition to other rights and
remedies it may have hereunder, at law or otherwise, an amount equal to the sum
of: (X) all Agent’s Fees earned through the Expiration Date, (Y) any accountable
Agent’s Expense Reimbursement through the Expiration Date; and (Z) all amounts
which may become payable in respect of EI Investors pursuant to Section 3(e)
hereof.



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 11 of 14

 

10. Miscellaneous.

(a) Survival. Any termination of the Offering without consummation thereof, or
any termination of this Agreement by Cardium or the Placement Agent, shall be
without obligation on the part of any party except that the provisions of
Sections 3(d), 3(e), 4(a), 5, 6 and 10 shall survive such termination.

(b) Representations, Warranties, Indemnities and Covenants to Survive Delivery.
The representations, warranties, indemnities, agreements, covenants and other
statements of the Borrowers contained herein shall survive the Final Closing, if
any.

(c) No Other Beneficiaries. This Agreement is intended for the sole and
exclusive benefit of the parties hereto and their respective successors,
controlling persons and permitted assigns, and no other person, firm or
corporation shall have any third party beneficiary or other rights hereunder.

(d) ARBITRATION, CHOICE OF LAW; COSTS. THE PARTIES HERETO AGREE TO SUBMIT ALL
CONTROVERSIES TO ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH BELOW
AND UNDERSTAND AND AGREE THAT (A) ARBITRATION IS FINAL AND BINDING ON THE
PARTIES, (B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT,
INCLUDING THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY
MORE LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS
NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S
RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY ARBITRATORS IS STRICTLY
LIMITED, (E) THE PANEL OF FINANCIAL INDUSTRY REGULATORY AUTHORITY (“FINRA”)
ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO WERE OR ARE
AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL CONTROVERSIES WHICH MAY
ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT SHALL BE DETERMINED BY
ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO FINRA IN THE CITY OF NEW
YORK, STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY BE
ENTERED IN THE SUPREME COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT
HAVING JURISDICTION OVER THE PERSON OR PERSONS AGAINST WHOM SUCH AWARD IS
RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF THE ARBITRATORS SHALL BE
BINDING AND CONCLUSIVE UPON THEM. ANY NOTICE OF SUCH ARBITRATION OR FOR THE
CONFIRMATION OF ANY



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 12 of 14

 

AWARD IN ANY ARBITRATION SHALL BE SUFFICIENT IF GIVEN IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT. THE PREVAILING PARTY, AS DETERMINED BY SUCH
ARBITRATORS IN AN ARBITRATION PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS,
DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER PARTY.

(e) Notices. All notices, requests, demands and other communications which are
required or may be given hereunder shall be in writing and shall be deemed to
have been duly given (i) when delivered personally, receipt acknowledged,
(ii) five (5) days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (iii) one (1) business day after being
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery. All notices shall be made to the parties at the addresses
designated above or at such other or different addresses which a party may
subsequently provide with notice thereof, and to their respective legal counsel,
as follows:

If to Empire, to:

Empire Asset Management Company

2 Rector Street, 15th Floor,

New York, NY 10006

Attn: Gregg Zeoli

Fax: (212) 417-8229

With a copy to:

Littman Krooks LLP

655 Third Avenue, 20th Floor

New York, NY 10017

Attn: Steven D. Uslaner, Esq.

Fax: (212) 490-2990

or to such other person or address as Empire shall furnish to the Borrowers in
writing.

If to the Borrowers, to:

Cardium Therapeutics, Inc.

12255 El Camino Real, Suite 250

San Diego, California 92130

Attn: Tyler Dylan, Chief Business Officer

Fax: (858) 436-1011



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 13 of 14

 

with a copy to:

Bell, Boyd & Lloyd, LLP

3580 Carmel Mountain Road, Suite 200

San Diego, California 91230

Attn: Gregory F. Brucia, Esq.

Fax: (858) 509-7464

or to such other person or address as Cardium shall furnish to Empire in
writing.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on
anyone counterpart). In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. This Agreement
shall become effective when one or more counterparts has been signed and
delivered by each of the parties hereto.

(g) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof and supersede all
prior and contemporaneous agreements, understandings, documents, negotiations
and discussions, whether oral or written, of the parties hereto pertaining to
the subject matter hereof.

[The remainder of this page has been intentionally left blank]

[Signature page follows]



--------------------------------------------------------------------------------

Empire Asset Management Company

February 27, 2009

Page 14 of 14

 

If you find the foregoing is in accordance with our understanding, kindly sign
and return to us a counterpart hereof, whereupon this instrument along with all
counterparts will become a binding agreement between us.

Dated: February 27, 2009

 

Very truly yours, CARDIUM THERAPEUTICS, INC. By:   /s/ Tyler Dylan   Tyler Dylan
  Chief Business Officer

 

TISSUE REPAIR COMPANY By:   /s/ Tyler Dylan   Name: Tyler Dylan   Title: Chief
Business Officer

 

INNERCOOL THEREAPIES, INC. By:   /s/ Tyler Dylan   Name: Tyler Dylan   Title:
Chief Business Officer

 

ACCEPTED AND AGREED TO: EMPIRE ASSET MANAGEMENT COMPANY By:   /s/ Gregg Zeoli  
Gregg Zeoli   President & CEO